Exhibit 10.10

FORM OF AMENDMENT TO CONVERSION STOCK OPTION AGREEMENTS

1. Section 2 of the Conversion Option Agreement is amended by adding the
following proviso at the end of Section 2 thereof:

“provided, however, notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, Section 3 and Section 4 hereof) and
notwithstanding the provisions relating to the exercise of Options that may be
applicable under an exchange option award agreement between the Employee and
Axle Holdings, as option award agreement between the Employee and IAA, the IAA
2003 Stock Incentive Plan and the IAA 1991 Stock Option Plan or otherwise, the
Employee agrees that the Options may not be exercised until the earliest to
occur of (i) the termination of the Employee’s employment with the Company or
any Subsidiary (regardless of the reason for such termination), (ii) the
consummation of a Public Offering, (iii) the consummation of an Exit Event and
(iv) the date that is thirty days prior to the Expiration Date of such Options.”

2. Section 16 of the Conversion Option Agreement is amended by adding the
following new subsection (l) to the end thereof:

“(l) Upon the purported exercise of any Option, in lieu of accepting payment of
the exercise price therefor and delivering the number of shares of Holdings
Common Stock for which the Option is being exercised as contemplated by
Section 3 hereof, the Committee may, in its sole and absolute discretion, cause
Holdings to pay the Employee an amount in cash equal to the amount, if any, by
which the aggregate Fair Market Value of the shares of Holdings Common Stock as
to which the Option is being exercised exceeds the aggregate Option Price. Upon
payment of cash to the Employee pursuant to this Section 16(l), the Employee’s
rights as to the portion of the Options which is the subject of such payment or
distribution shall be deemed satisfied in full.”

3. All of the other provisions of the Conversion Option Agreement which are not
modified hereunder shall remain in full force and effect.